Citation Nr: 0006903	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in October 1996, a transcript of 
which is of record.

This case was previously before the Board in January 1997, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
Board's remand.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's period of active duty included service in 
the Republic of Vietnam.

2.  The veteran has not been diagnosed with chloracne nor any 
of the other skin disorders associated with herbicide 
exposure under VA regulations.

3.  No competent medical evidence is on file which relates 
the veteran's skin problems to his period of active duty, to 
include herbicide exposure therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a skin disorder, as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(e) (1999); Voerth v. West, 
13 Vet. App. 117 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's skin was clinically evaluated as 
normal on his April 1964 enlistment examination.  At the time 
of this examination, the veteran reported that he had never 
experienced tumor, growth, cyst, or cancer.  The service 
medical records show no treatment for or diagnosis of a skin 
disorder during the veteran's period of active duty.  On his 
July 1968 discharge examination, the veteran's skin was 
clinically evaluated as normal.  

The veteran's claim of entitlement to service connection for 
a skin disorder as secondary to Agent Orange exposure was 
received by the RO in June 1991.  In October 1991 the RO 
informed the veteran that adjudication of his skin disorder 
claim was being deferred pending further regulatory 
instructions.  Thereafter, the RO denied service connection 
for a skin disorder as secondary to Agent Orange exposure in 
a March 1994 rating decision.  The RO found that the evidence 
did not show that the veteran had one of the skin disorders 
associated with herbicide exposure under VA regulations.  The 
veteran appealed the March 1994 rating decision to the Board. 

Various VA medical records are on file, including outpatient 
treatment records which cover a period from March 1988 to 
September 1994.  Among other things, these records show 
treatment for skin problems, and include an August 1989 
impression of folliculitis.  Diagnostic impressions from 
September 1994 include folliculitis versus acne; and rule-out 
actinic keratoses.  However, these records contain no 
diagnosis of chloracne nor any other skin disorder associated 
with herbicide exposure under 38 C.F.R. § 3.309(e).  Further, 
these records contain no competent medical opinion which 
relates the veteran's skin problems to his period of active 
duty, to include herbicide exposure therein.

The medical records on file also include a March 1988 VA 
examination report which reflects that the veteran stated 
that he had experienced skin lesions since 1968.  These 
lesions would break out on the skin of his face and neck, 
mainly with eruptions "like hives" that varied in size from 
pinpoint to dime-sized.  Further, these lesions usually oozed 
with clear fluid, dried up and formed a crust, and eventually 
went away without leaving a scar.  Also, the lesions did not 
appear on the same spot twice.  It was noted that the veteran 
thought these lesions might be due to Agent Orange exposure.  
Following examination of the veteran, the examiner diagnosed 
history of possible exposure to toxic herbicides and facial 
acne.

Also on file is an August 1991 VA examination which diagnosed 
postules of the skin, possible acne or insect bites.  The 
examiner commented that the extent of the skin disorder was 
limited, although the veteran noted that his skin problems 
were sometimes worse.  Nevertheless, the examiner opined that 
there was no definite evidence of chloracne on the physical 
examination. 

At his October 1996 hearing, the veteran testified that he 
first began to experience skin problems shortly after 
service, either in 1969 or 1970.  He described his skin 
problems as a "bleeding boil ... oozing."  He testified that 
these "boils" occurred in various sizes, and of various 
duration, but that they did not completely fade away.  The 
veteran also testified that he served in areas of Vietnam 
where herbicides were sprayed, and described the 
circumstances thereof.  He testified that his employment 
since service did not involve exposure to any toxic 
chemicals.  For example, in his current position as a 
janitor, all he used was a glass cleaner and some mild soap.  
He testified that he had been treated for his skin problems 
at the VA Medical Center (VAMC) in Denver, Colorado, but that 
this treatment had been unsuccessful in making his skin 
problems dissipate for long periods of time.  The physicians 
at this facility reportedly told him they did not know what 
his skin disorder was, nor what to prescribe for it.  On 
inquiry, the veteran indicated that no physician had provided 
an etiology opinion regarding his skin disorder.

When the case came before the Board in January 1997, it was 
remanded for additional development which included obtaining 
additional medical records and to accord the veteran a new 
examination.  The examiner was to determine whether the 
veteran had chloracne or other acneform disease consistent 
with chloracne.  Further, the examiner was to express an 
opinion as to whether it was as likely as not that any 
diagnosed skin disorder was related to Agent Orange exposure.

Following the Board's remand, the RO sent a development 
letter to the veteran in February 1997, requesting that he 
identify any health care providers who had treated him for 
skin problems.  The veteran responded to this letter in March 
1997, at which time the only medical treatment he identified 
was through the Denver VAMC.  Records were subsequently 
requested from this facility for the period from September 
1994 to the present.  Thereafter, outpatient treatment 
records were obtained from November 1994.  Examination 
conducted that month resulted in an assessment of transient 
acantholytic dermatosis versus folliculitis.  These records 
show that a skin biopsy was conducted later that same month.  
Microptic examination/diagnosis was excoriative dermatitis.  
Punch biopsy diagnosis was acantholytic process with 
secondary infection.  Re-biopsy and immunofluorescence 
studies were suggested.  Nothing in these records related the 
veteran's skin problems to the veteran's period of active 
duty, to include herbicide exposure therein.

The veteran underwent a VA compensation and pension 
examination in May 1997.  At this examination, the examiner 
noted that the veteran had a prior dermatological examination 
in August 1991, and that this examination and the Board's 
remand had been reviewed.  Following examination of the 
veteran, the examiner diagnosed very mild folliculitis.  The 
examiner also stated that the differential included 
bacterial, pityrosporon, or candidal.  Moreover, the examiner 
stated that there were no lesions of chloracne nor any Agent 
Orange related skin condition that was seen on examination.  
The examiner further commented that the diagnosed mild 
folliculitis was a very common condition, and that it would 
be "pure speculation" to attribute the condition to 
possible Agent Orange exposure while in service.

A July 1997 VA InterOffice Memo is on file which, among other 
things, confirmed that the veteran's claims file had been 
reviewed in conjunction with the May 1997 VA examination 
report.

The Board notes that various medical records, including 
reports of VA examination, are on file concerning the 
veteran's service-connected PTSD and chronic headache 
disorder.  These records contain no pertinent findings 
regarding the veteran's skin disorder claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
diseases listed at 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e) is required in order to establish entitlement to 
the in-service presumption of exposure to a herbicide agent.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves visible 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
skin disorder as secondary to Agent Orange exposure is not 
well grounded.

As an initial matter, the Board notes that the evidence on 
file shows that the veteran's period of active duty included 
service in the Republic of Vietnam.  However, the medical 
evidence, including the August 1991 and May 1997 VA 
examinations, show that the veteran does not have chloracne 
or any other type of skin disability recognized under 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure.  Thus, the veteran is not entitled to a grant of 
service connection on a presumptive basis.  See McCartt, 
supra.  Notwithstanding the foregoing, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the Board finds that competent medical 
nexus evidence is necessary in order to well ground the 
veteran's claim.  The veteran was not diagnosed with a 
chronic skin disorder during service.  Granted, the veteran 
has alleged continuity of symptomatology regarding his skin 
problems.  Further, the Board finds that skin lesions are 
visible symptoms that are not beyond the competence of a lay 
person to observe.  However, the veteran, as a lay person, is 
not competent to determine that these skin lesions were the 
result of a chronic disability that was incurred in or 
aggravated by his period of active duty, to include herbicide 
exposure therein.  Moreover, in Voerth v. West, 13 Vet. App. 
117 (1999) the Court stated that the holding in Savage does 
not eliminate the requirement of medical nexus evidence when 
a claimant alleges continuity of symptomatology.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.

No competent medical nexus evidence is on file which relates 
the veteran's skin disorder to his period of active duty, to 
include herbicide exposure therein.  The only competent 
medical opinion on file to address the etiology of the 
veteran's skin disorder is that of the May 1997 VA examiner.  
As stated above, the May 1997 VA examiner opined that it 
would be "pure speculation" to attribute the veteran's skin 
problems to possible Agent Orange exposure while in service.  
An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(1997); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, the Board finds 
that the veteran's claim is not well grounded.

The only evidence to support the claim are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Granted, the Board remanded this case for 
additional development in January 1997, and stated that it 
was required because of the statutory duty to assist.  
However, the Board made no specific finding of whether or not 
the claim was well grounded.  It is also noted that the case 
of Epps, supra, which made it clear that the statutory duty 
to assist only arises once the veteran has submitted a well-
grounded claim, was not promulgated until October 1997.  In 
short, it was after the Board promulgated the January 1997 
remand.  Regardless, as the Board has determined that the 
veteran's claim is not well grounded, any additional 
development that was previously ordered in the instant case 
was done so in error.

Even when a claim is not well grounded, VA may, dependent on 
the facts of the case, have a duty to notify the veteran of 
the evidence needed to support his claim.  38 U.S.C.A. § 
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995). 
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the veteran has 
notified VA of the possible existence of evidence which would 
render her claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).


ORDER

Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

